       Case 1:17-cr-00153-TH-ZJH Document 381 Filed 02/12/20 Page 1 of 1 PageID #: 1746
AO 187 (Rev. 7/87) Exhibit and Witness List



                                       UNITED STATES DISTRICT COURT
                                                  Eastern      DISTRICT OF           Texas



                     USA
                                                                                   EXHIBIT AND WITNESS LIST
                       V.
   Alvaro Romero (1) Jose Rubio-Villegas (6)
   Ines Rubio-Villegas (7) Alexander Alonso-                                             Case Number: 1:17CR153
  Mascorro(8) and Sidney ANthony Worrell (10)

PRESIDING JUDGE                                      PLAINTIFF’S ATTORNEY                         DEFENDANT’S ATTORNEY
                                                                                                   Mark Bennet, Gerry Montalvo, Rey Morin,
                Zack Hawthorn                                       Chris Rapp                     Jared Gilthorpe and Joel Vazquez
TRIAL DATE (S)                                       COURT REPORTER                               COURTROOM DEPUTY
                    2/12/2020                                     Chris Bickham                                   Tonya Piper
PLF.    DEF.      DATE
                               MARKED     ADMITTED                            DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.     NO.      OFFERED

 A              2/12/2020         x           x      3:14mc2 Affidavit in Support of Application 281-889-4897

  B             2/12/2020         x           x      3:14mc5 Affidavit in Support of Application 281-889-4897

  C             2/12/2020         x           x      G-14-006 Affidavit in Support of Application 409-273-0566

 D              2/12/2020         x           x      3:14mc9 Affidavit in Support of Application 832-727-2669




                                                                                                                   Page 1 of 1
